Citation Nr: 0724482	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-22 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active service from January 1974 to May 1974, 
and from February 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision that 
denied the benefits sought on appeal.  


REMAND

A preliminary review of the record discloses that the veteran 
contends that service connection for right knee and right 
foot disorders is warranted on the basis that his current 
disabilities are related to disease or injury that occurred 
during his most recent period of active service.  The Board 
notes that, other than for a copy of a few pages submitted by 
the veteran, the claims file does not contain service medical 
records for the veteran's most recent period of active 
service from February 2003 to April 2004.  The pages 
submitted by the veteran reflect complaints of numbness of 
the right foot of three days' duration in February 2003; and 
complaints of right knee pain of four months' duration and 
assessment of medial internal derangement of the right knee 
in August 2003.

It appears that the veteran's most recent service medical 
records had been forwarded to the Mississippi Military 
Department in Jackson, Mississippi; and that, to date, there 
has been no response from the Mississippi Military Department 
to the RO's initial request for the veteran's service medical 
records.  Under these circumstances, the Board finds that an 
additional attempt to obtain the veteran's service medical 
records for his most recent period of active duty from 
February 2003 to April 2004.  

The VA is also obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran testified that he felt something in his right leg 
snap during a training exercise in Iraq in August 2003, and 
that he felt a pain from his right knee to his right foot.  
He was excused from further physical training in Iraq.  He 
also testified that, since then, he continued to have 
symptoms and that he took pain medication.  Medical records 
document intermittent right knee arthralgia and intermittent 
right foot pain in 2006.  Under these circumstances, the 
Board finds that an examination is needed to determine 
whether the veteran has a right knee and/or a right foot 
disorder that is related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should undertake 
appropriate action to obtain the 
veteran's service medical records for his 
most recent period of active duty from 
February 2003 to April 2004.  All records 
and/or responses received should be 
associated with the claims file.    

2.  The veteran should be afforded an 
examination of his right knee and right 
foot to ascertain the nature and etiology 
of any disorders which may be present.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion as to whether any currently 
diagnosed right knee and/or right foot 
disorder(s) are causally or etiologically 
related to the symptomatology shown in 
the service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



